Interim Decision #2836

MATTER OF HEDRICK
In Visa Petition Proceedings
A-22711481
Decided by Regional Commissioner September 16, 1980
To qualify for the blanket labor certification as provided for in 20 C.F.R. 656.10(d)(2), the
beneficiary must be qualified to enter or have qualified to enter the United States
under section 101(a)(15)(L) of the Act, S U.S.C. 1101(aX15)(L); and the requisite
qualifying experience must have been with the international corporation while the
beneficiary was outside of the United States and immediately preceding entry into the
United States.
ON BEHALF OF PETITIONER:

Thomas P. Ondeck, Esquire
Baker & McKenzie
515 Connecticut Avenue,

N.W.

Washington, D.C. 20006

This matter is before me on appeal from the District Director's
decision of December 10, 1979, denying the petition to classify the
beneficiary as a financial executive under section 203(a)(6) of the
Immigration and Nationality Act, 8 U.S.C. 1152(a)(6), as amended. The
appeal will be dismissed.
The petitioner is an international corporation engaged in the manufacture and sale of metal-cutting equipment. It has some 184 offices
and manufacturing facilities in 19 countries, annual sales in excess of
$200 million, and approximately 4,100 employees. The beneficiary is a
44-year-old native and citizen of Canada who entered the United
States in July 1972, as a nonimmigrant "H-1" temporary worker in
order to work for the petitioner as a financial and administrative
executive. He has been employed in that capacity continuously since
that time. Previously, the beneficiary had been employed by the petitioner's Canadian affiliate from July 1969 to August 1971. From August
1971, until his entry into the United States on July 30, 1972, he served
as the secretary-treasurer of a separate unrelated Canadian corporation. The instant petition was filed February 28, 1979.
Under section 212(a)(14) of the Immigration and Nationality Aet, 8
U.S.C. 1182(a)(14), aliens seeking classification under section 203(a)(6)
R71

Interim Decision #2836
of the Act are required to first obtain certification of the United States
Department of Labor. In lieu of individual certification, the petitioner
seeks to qualify the beneficiary under the blanket labor certification
provisions of Schedule A, Group IV of 20 C.F.R. section 656.10(d) which
provide for the blanket certification of:
(1) Aliens who have been admitted to the United States in order to work, and who are
currently working, in managerial, or executive positions with the same international corporations or organizations with which they were continuously employed
for one year before they were admitted; and
(2) Aliens who will be engaged in the United States in managerial or executive
positions with the same international corporations or organizations with which
they have been continuously employed for the immediately prior year.

The District Director noted that under these provisions the alien
must have been continuously employed for one year immediately prior
to his admission to the United States by the same international corporation organization. The recordshows, and the petitioner does not dispute,
that the beneficiary was employed by an unrelated company for the year
preceding his entry into the United States in 1972. Therefore, the District Director found that the beneficiary was ineligible for blanket labor
certification under Schedule A, Group IV, and he denied the petition.
On appeal, the petitioner argues that under the literal wording of
the second part of Schedule A, Group II (i.e., 20 C.F.R. section

656.10(d)(2)) an alien need only have been continuously employed for
the same international corporation for the year immediately prior to
filing the petition, and not necessarily for the year immediately
preceding the alien's entry into the United States. Under this interpretation the beneficiary would qualify for blanket labor certification
by virtue of his continuous employment in the United States for the
petitioner during the last 8 years. For the reasons which follow, I find

that the District Director properly construed the regulation.
Schedule A, Group IV, is closely patterned after the statute relating
to nonimmigrant "L-1" • intra-company transferees, section

101(a)(15)(L) of the Act, with the exception that aliens having only
"specialized knowledge" are not within the provisions of Schedule A,
Group IV. The blanket labor certification of Schedule A, Group IV,
includes only those aliens who have been admitted as managerial or
executive L-1 intra-company transferees or who, except for the nontemporary need for their services in the United States, would qualify
for managerial or executive L-1 status. This position is supported by
the United States Department of Labor Operating Instructions
Handbook, E.T. Handbook No.. 656, Employment and Training Administration, pp. 656-A-91 and 52 (October 27, 1977), which states:
Documentation as to the qualification of aliens seeking labor certification under Group
IV of Schedule A shall conform to that required by the Immigration and Naturaliza572

Interim Decision #2836
tion Service in support of petitions for issuance of L-visas (visas provided under the
Act for intracompany transferees). This documentation is a statement by the U.S.
employer describing the capacity in which the alien has been employed abroad and the
capacity in which the alien will be employed in the United States. By definition of
Group IV of Schedule A, the capacity of employment must be managerial or executive
and the overseas employment must be, or have been, with the same international
corporation or organization with which the alien was continuously employed for one
year before admission. If the alien has not yet been admitted to the United States, the
alien must be currently, and continuously for the immediately prior year have been,
employed overseas by the same international corporation or organization in a managerial or executive position. (Emphasis supplied.)
-

With this background in mind, we turn to construction of 20 C.F.R.
section 656.10(d), Schedule A, Group IV. Section 656.10(d)(1) [`Tart
(1)1 pertains to aliens "who have been admitted to the United States"
whereas section 656.10(d)(2) ["Part (2)1 pertains to aliens "who will be
engaged in the United States," (emphasis supplied), i.e., aliens who are

presently outside the United States and have not yet been admitted.

This explains why Part (1) contains the words "continuously employed
for one year before they were admitted" and Part (2) states only
"continuously employed for the immediately prior year." Aliens
within Part (1) are already in the United States and therefore specific
reference is made to their one year's employment outside the United
States immediately prior to admission; however, aliens within Part (2)
are still outside the United States and therefore, by necessary implication, their employment "for the immediately prior year" must also
have taken place outside the United States. Accordingly, I hold that
regardless of whether an alien is presently within or without the
United States, in order for him to qualify for blanket labor certification under Schedule A, Group IV of 20 C.F.R. section 656.10(d) the alien
must have been continuously employed abroad with the same international corporation or organization for one year immediately prior to
his admission to the United States.
The beneficiary was employed abroad by a company unrelated to the
petitioner for the year immediately prior to admission to the United
States in 1972. Therefore, under the above standard, the beneficiary is
ineligible for blanket labor certification under Schedule A, Group IV.
Otherwise lacking a valid labor certification, he is likewise ineligible
for classification as a sixth-preference immigrant under section
203(a)(6) of the Act. The District Director's decision to deny the
petition was proper.
ORDER, The appeal is dismissed.

